UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7252


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERTO ESPINOSA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:97-cr-00343-AW-13)


Submitted:   June 17, 2011                  Decided:    August 12, 2011


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alberto Espinosa, Appellant Pro Se. Deborah A. Johnston,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alberto   Espinosa   appeals   the   district   court’s   order

denying his motion to unseal documents.           We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.             United States v.

Espinosa, No. 8:97-cr-00343-AW-13 (D. Md. June 11, 2009).               We

dispense   with   oral   argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                    2